Citation Nr: 0800410	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death as a result of medical treatment 
provided by a VA medical center.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  He died in February 2003.  The claimant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The case was remanded in January 2006.


FINDINGS OF FACT

1.  At the time of the veteran's death he was service 
connected for post traumatic stress disorder, evaluated as 70 
percent disabling; and for amebic colitis, evaluated as 
noncompensable.  He had also been awarded a total disability 
evaluation based on individual unemployability due to service 
connected disorders. 

2.  The veteran died in February 2003 due to hypertensive and 
arteriosclerotic cardiovascular disease.  Chronic obstructive 
pulmonary disease was listed as a disorder contributing to 
death but not related to the caused of death.  An autopsy was 
not performed.

3.  The preponderance of the competent evidence of record is 
against finding that the veteran's death was caused by VA 
medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in January 2006, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a 
claim, and informed her to submit all pertinent evidence in 
her possession.  While the appellant may not have received 
full notice prior to the initial decision, after notice was 
provided she was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated in the May 2006 Supplemental Statement of 
the Case.  The appellant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting her 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the claims files.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The appellant contends that VA's decision to prescribe Viagra 
to the veteran, notwithstanding a known diagnosis of heart 
disease, caused or was the proximate cause of his death.  In 
support of her argument she has testified before the 
undersigned.  

The veteran's death certificate indicates that he died in 
February 2003 due to hypertensive and arteriosclerotic 
cardiovascular disease.  Chronic obstructive pulmonary 
disease was listed as a disorder contributing to death but 
not related to the caused of death.

At the time of the veteran's death he was service connected 
for post traumatic stress disorder, evaluated as 70 percent 
disabling; and for amebic colitis, evaluated as 
noncompensable.  He had also been awarded a total disability 
evaluation based on individual unemployability due to service 
connected disorders 

VA medical records confirm that at the time of his death the 
veteran had been prescribed Viagra (sildenafil citrate).

In February 2004, a VA physician wrote that he had reviewed 
the veteran's claims file.  The physician noted that the 
veteran had been prescribed Viagra, but there was no evidence 
that he had any problem taking the medication.  In the 
absence of any evidence showing that the veteran had problems 
with Viagra, the reviewing physician opined that Viagra did 
not cause or contribute to the veteran's death.

Entitlement to benefits under 38 U.S.C.A. § 1151 may be 
established for the death of a veteran when it is shown that 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran in a VA 
facility, and the proximate cause of death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.

Based on the above-mentioned VA medical opinion, and the 
absence of any medical evidence to the contrary, the Board 
must conclude that service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  The February 2004 VA medical opinion was 
based on a review of all of the evidence, and however 
sincere, the appellant's opinion is not competent evidence 
upon which to establish entitlement to the benefit sought on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the claim is denied.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1151 for the cause of the veteran's death 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


